Title: From Thomas Jefferson to James Monroe, 17 June 1785
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Paris, June 17. 1785.

I received three days ago your favor of Apr. 12. You therein speak of a former letter to me, but it has not come to hand, nor any other of later date than the 14th. of December. My last to you was of the 11th. of May by Mr. Adams who went in the packet of that month. These conveiances are now becoming deranged. We have had expectations of their coming to Havre which would infinitely facilitate the communication between Paris and Congress: but their deliberations on the subject seem to be taking another turn. They complain of the expence, and that their commerce with us is too small to justify it. They therefore talk of sending a packet every six weeks only. The present one therefore, which should have sailed about this time, will not sail till the 1st. of July. However the whole matter is as yet undecided. I have hopes that when Mr. St. John arrives from N. York he will get them replaced on their monthly system. By the bye what is the meaning of a very angry resolution of Congress on his subject? I have it not by me and therefore cannot cite it by date, but you will remember it, and will  oblige me by explaining it’s foundation. This will be handed you by Mr. Otto who comes to America as Chargé des affaires in the room of Mr. Marbois promoted to the Intendancy of Hispaniola, which office is next to that of Governor. He becomes the head of the civil as the Governor is of the military department. I am much pleased with Otto’s appointment. He is good humoured, affectionate to America, will see things in a friendly light when they admit of it, in a rational one always, and will not pique himself on writing every trifling circumstance of irritation to his court. I wish you to be acquainted with him, as a friendly intercourse between individuals who do business together produces a mutual spirit of accomodation useful to both parties. It is very much our interest to keep up the affection of this country for us, which is considerable. A court has no affections. But those of the people whom they govern influence their decisions even in the most arbitrary governments.—The negociations between the Emperor and Dutch are spun out to an amazing length. At present there is no apprehension but that they will terminate in peace. This court seems to press it with ardour, and the Dutch are averse, considering the terms cruel and unjust, as they evidently are. The present delays therefore are imputed to their coldness and to their forms. In the mean time the Turk is delaying the demarcation of limits between him and the emperor, is making the most vigourous preparations for war, and has composed his ministry of warlike characters deemed personally hostile to the emperor. Thus time seems to be spinning out both by the Dutch and Turks, and time is wanting for France. Every year’s delay is a great thing to her. It is not impossible therefore but that she may secretly encourage the delays of the Dutch, and hasten the preparations of the Porte, while she is recovering vigour herself also, in order to be able to present such a combination to the emperor as may dictate to him to be quiet. But the designs of these courts are unsearcheable. It is our interest to pray that this country may have no continental war till our peace with England is perfectly settled. The merchants of this country continue as loud and furious as ever against the Arret of August 1784, permitting our commerce with their islands to a certain degree. Many of them have actually abandoned their trade. The ministry are disposed to be firm, but there is a point at which they will give way. That is if the clamours should become such as to endanger their places. It is evident that nothing can be done by us, at this time, if we may hope it hereafter. I like your removal to N. York, and hope Congress  will continue there and never execute the idea of building their federal town. Before it could be finished a change of members in Congress, or the admission of new states would remove them somewhere else. It is evident that when a sufficient number of the Western states come in, they will remove it to George town. In the mean time it is our interest that it should remain where it is, and give no new pretensions to any other place. I am also much pleased with the proposition to the states to invest Congress with the regulation of their trade, reserving it’s revenue to the states. I think it a happy idea, removing the only objection which could have been justly made to the proposition. The time too is the present, before the admission of the Western states. I am very differently affected towards the new plan of opening our land office by dividing the lands among the states and selling them at vendue. It separates still more the interest of the states which ought to be made joint in every possible instance in order to cultivate the idea of our being one nation, and to multiply the instances in which the people shall look up to Congress as their head. And when the states get their portions they will either fool them away, or make a job of it to serve individuals. Proofs of both of these practices have been furnished, and by either of them that invaluable fund is lost which ought to pay our public debt. To sell them at vendue, is to give them to the bidders of the day, be they many or few. It is ripping up the hen which lays golden eggs. If sold in lots at a fixed price as first proposed, the best lots will be sold first. As these become occupied it gives a value to the interjacent ones, and raises them, tho’ of inferior quality, to the price of the first. I send you by Mr. Otto a copy of my book. Be so good as to apologize to Mr. Thomson for my not sending him one by this conveiance. I could not burthen Mr. Otto with more on so long a road as that from here to l’Orient. I will send him one by a Mr. Williamos who will go ere long. I have taken measures to prevent it’s publication. My reason is that I fear the terms in which I speak of slavery and of our constitution may produce an irritation which will revolt the minds of our countrymen against reformation in these two articles, and thus do more harm than good. I have asked of Mr. Madison to sound this matter as far as he can, and if he thinks it will not produce that effect, I have then copies enough printed to give one to each of the young men at the college, and to my friends in the country. I am sorry to see a possibility of Arthur Lee’s being put into the Treasury. He has no talents for the office and what he has  will be employed in rummaging old accounts to involve you in eternal war with Morris and he will in a short time introduce such dissentions into the Commission as to break it up. If he goes on the other appointment to Kaskaskia he will produce a revolt of that settlement from the United States. I thank you for your attention to my outfit for the articles of household furniture, clothes and a carriage. I have already paid twenty eight thousand livres and have still more to pay. For the greatest part of this I have been obliged to anticipate my salary from which however I shall never be able to repay it. I find that by a rigid economy bordering however on meanness I can save perhaps five hundred livres a month in the summer at least. The residue goes for expences so much of course and of necessity that I cannot avoid them without abandoning all respect to my public character. Yet I will pray you to touch this string which I know to be a tender one with Congress with the utmost delicacy. I had rather be ruined in my fortune than in their esteem. If they allow me half a year’s salary as an outfit I can get thro my debts in time. If they raise the salary to what it was or even pay our house rent and taxes I can live with more decency. I trust that Mr. Adams’s house at the Hague and Doctor Franklin’s at Passy the rent of which has been always paid will give just expectations of the same allowance to me. Mr. Jay however did not charge it but he lived economically and laid up money. I will take the liberty of hazarding to you some thoughts on the policy of entering into treaties with the European nations, and the nature of them. I am not wedded to these ideas, and therefore shall relinquish them chearfully when Congress shall adopt others, and zealously endeavor to carry theirs into effect. First as to the policy of making treaties. Congress, by the Confederation have no original and inherent power over the commerce of the states. But by the 9th. article they are authorised to enter into treaties of commerce. The moment these treaties are concluded the jurisdiction of Congress over the commerce of the states springs into existence, and that of the particular states is superseded so far as the articles of the treaty may have taken up the subject. There are two restrictions only on the exercise of the powers of treaty by Congress. 1st. That they shall not by such treaty restrain the legislatures of the state from imposing such duties on foreigners as their own people are subjected to: 2dly. nor from prohibiting the exportation or importation of any particular species of goods. Leaving these two points free, Congress may by treaty establish  any system of commerce they please. But, as I before observed, it is by treaty alone they can do it. Tho’ they may exercise their other powers by resolution or ordinance, those over commerce can only be exercised by forming a treaty and this probably by an accidental wording of our confederation. If therefore it is better for the states that Congress should regulate their commerce, it is proper that they should form treaties with all nations with whom we may possibly trade. You see that my primary object in the formation of treaties is to take the commerce of the states out of the hands of the states, and to place it under the superintendance of Congress, so far as the imperfect provisions of our constitution will admit, and until the states shall by new compact make them more perfect. I would say then to every nation on earth, by treaty, your people shall trade freely with us, and ours with you, paying no more than the most favoured nation, in order to put an end to the right of individual states acting by fits and starts to interrupt our commerce or to embroil us with any nation. As to the terms of these treaties, the question becomes more difficult. I will mention three different plans. 1. That no duties shall be laid by either party on the productions of the other. 2. That each may be permitted to equalize their duties to those laid by the other. 3. That each shall pay in the ports of the other such duties only as the most favoured nations pay. 1. Were the nations of Europe as free and unembarrassed of established system as we are, I do verily beleive they would concur with us in the first plan. But it is impossible. These establishments are fixed upon them, they are interwoven with the body of their laws and the organisation of their government, and they make a great part of their revenue; they cannot then get rid of them. 2. The plan of equal imposts presents difficulties insurmountable. For how are the equal imposts to be effected? Is it by laying in the ports of A an equal percent on the goods of B. with that which B has laid in his ports on the goods of A? But how are we to find what is that percent? For this is not the usual form of imposts. They generally pay by the ton, by the measure, by the weight, and not by the value. Besides if A. sends a million’s worth of goods to B. and takes back but the half of that, and each pays the same percent, it is evident that A. pays the double of what he recovers in the same way with B. This would be our case with Spain. Shall we endeavour to effect equality then by saying A may levy so much on the sum of B’s importations into his ports, as B does on the sum of A’s importations into the ports  of B? But how find out that sum? Will either party lay open their customhouse books candidly to evince this sum? Does either keep their books so exactly as to trouble to do it? This proposition was started in Congress when our instructions were formed, as you may remember, and the impossibility of executing it occasioned it to be disapproved. Besides who should have a right of deciding when the imposts were equal. A. would say to B. my imposts do not raise so much as yours; I raise them therefore. B. would then say you have made them greater than mine, I will raise mine, and thus a kind of auction would be carried on between them, and a mutual irritation, which would end in any thing sooner than equality, and right. 3. I confess then to you that I see no alternative left but that which Congress adopted, of each party placing the other on the footing of the most favoured nation. If the nations of Europe from their actual establishments are not at liberty to say to America that she shall trade in their ports duty free, they may say she may trade there paying no higher duties than the most favoured nation and this is valuable in many of these countries where a very great difference is made between different nations. There is no difficulty in the execution of this contract, because there is not a merchant who does not know, or may not know, the duty paid by every nation on every article. This stipulation leaves each party at liberty to regulate their own commerce by general rules; while it secures the other from partial and oppressive discriminations. The difficulty which arises in our case is, with the nations having American territory. Access to the West Indies is indispensably necessary to us. Yet how to gain it when it is the established system of these nations to exclude all foreigners from their colonies. The only chance seems to be this. Our commerce to the mother countries is valuable to them. We must endeavor then to make this the price of an admission into their West Indies, and to those who refuse the admission we must refuse our commerce or load theirs by odious discriminations in our ports. We have this circumstance in our favor too that what one grants us in their islands the others will not find it worth their while to refuse. The misfortune is that with this country we gave this price for their aid in the war, and we have now nothing more to offer. She being withdrawn from the competition leaves Gr. Britain much more at liberty to hold out against us. This is the difficult part of the business of treaty, and I own it does not hold out the most flattering prospect.—I wish you would consider this subject and write me  your thoughts on it. Mr. Gherry wrote me on the same subject. Will you give me leave to impose on you the trouble of communicating this to him? It is long, and will save me much labour in copying. I hope he will be so indulgent as to consider it as an answer to that part of his letter, and will give me his further thoughts on it.
Shall I send you so much of the Encyclopedie as is already published or reserve it here till you come? It is about 40. vols., which probably is about half the work. Give yourself no uneasiness about the money. Perhaps I may find it convenient to ask you to pay trifles occasionally for me in America. I sincerely wish you may find it convenient to come here. The pleasure of the trip will be less than you expect but the utility greater. It will make you adore your own country, it’s soil, it’s climate, it’s equality, liberty, laws, people and manners. My god! How little do my countrymen know what precious blessings they are in possession of, and which no other people on earth enjoy. I confess I had no idea of it myself. While we shall see multiplied instances of Europeans going to live in America, I will venture to say no man now living will ever see an instance of an American removing to settle in Europe and continuing there. Come then and see the proofs of this, and on your return add your testimony to that of every thinking American, in order to satisfy our countrymen how much it is their interest to preserve uninfected by contagion those peculiarities in their government and manners to which they are indebted for these blessings. Adieu my dear friend. Present me affectionately to your collegues. If any of them think me worth writing to, they may be assured that in the epistolary account I will keep the debit side against them. Once more Adieu.
June 19.
Since writing the above we receive the following account. Monsr. Pilatre de Rosieres, who has been waiting some months at Boulogne for a fair wind to cross the channel, at length took his ascent with a companion. The wind changed after a while and brought him back on the French coast. Being at a height of about 6000 feet, some accident happened to his baloon of inflammable air, it burst, they fell from that height, and were crushed to atoms. There was a Montgolfier combined with the balloon of inflammable air. It is suspected the heat of the Montgolfier rarified too much the inflammable air of the other and occasioned it to burst. The Montgolfier came down in good order.

